Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.     This action is in response to the papers (including declaration filed on 10/27/2021.  
All the amendments and arguments have been thoroughly reviewed but are deemed insufficient to place this application in condition for allowance.  This action is FINAL. 
The amendments overcome 112 b and 112 (a) New Matter rejection in prior office action. Claims 2, 11 and 17-22 are cancelled in the amendments mailed on 10/27/2021.             
Status of the claims
· Claims 1, 3-10, and 12-16 are pending in the application and they are under the examination. 
· Claims 2, 11 and 17-22 are cancelled.             
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 1, 3-10, and 12-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims do not include additional elements are sufficient to amount to significant more that the judicial exception because 
Step 1
Claims 1 and 10 are independent claims. Claims 1and 10 recite methods for differentiating pluripotent stem cells [i.e. induced pluripotent stem (iPS) cells]. Therefore, the claims are directed to a process, which is one of the statutory categories of invention.  (Step 1: Yes)
Step 2 A Prong One
 The next step is to analyze the claim as to whether it is directed to any judicial exception. Claims 1 and 10 set forth a differentiation state of cells that is associated with the level of miRNAs in a miR302/367 cluster during differentiation induction of induced pluripotent stem cells and/or after the differentiation induction. 
Claim 1 recites the method step of evaluating a differentiation state of the cells from measured miRNA value. Claim 10 recites a method of comparing the measured values to evaluate the differentiation state of the cells in cell culture solution. These steps could be performed by a human using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract idea (e.g. the mental comparison in Ambry Genetics or the diagnosing an abnormal condition by performing clinical tests and thinking about the results in Grams) [see MPEP 2106.04(a); and MPEP 2106.07 (a) I (e.g. “The claim recites the step of comparing collected information to a predefined threshold, which is an act of evaluating information that can be practically performed in the human mind. Thus, this step is an 
Therefore, independent claims 1 and 10 are directed to at least once exception which may be termed an abstract idea. (Step 2A Prong One: Yes)
Step 2 A Prong Two
The subsequent step is to evaluate as to whether the claim as a whole integrates the judicial exception into a practical application. 
The claims 1 and 10 do not recite additional elements that integrate the judicial exception into a practical application because there are no elements in addition to the judicial exceptions that apply or use the judicial exceptions.  The elements in the claim 1 in addition to the “evaluating” is method step of “performing, collecting and measuring”. The elements in the claim 10 in addition to the “comparing” is method step of “performing, collecting, measuring, obtaining and obtaining”. The measuring method step in both claims 1 and 10 do not integrate the judicial exception because they are data gathering steps and they do not meaningfully limit the exception. The claims are therefore directed to judicial exception. (Step 2A Prong Two: No)
Step 2 B 
The independent claims are evaluated as to whether any element, or combination of elements, is sufficient to ensure that the claim amounts to an inventive concept or significantly more than the recited judicial exception. 
The claims recite the method steps of performing differentiation induction of induced pluripotent stem cells in a cell culture solution; collecting a culture supernatant of the cell culture solution during the differentiation induction and/or after the 
Accordingly, the claims are not directed to patent eligible subject matter. 
With regard to claims 3, 5-7, 9, 12, 15 and 16, the claims are directed to determining the miRNA measurement value. With regard to claims 4 and 13, the claims are directed to the miRNA measurement values via quantitative RT-PCR (qRT-PCR). However, the method of measuring miR 302a-d and using qRT-PCR assay for the method, were well understood, routine, and conventional well before the effective filing date of the invention, as exemplified the prior art herein [Pfaff et al.:J Mol Med; 2012; 90:747–752; Lipchina et al., GENES & DEVELOPMENT; 2011; 25: 2173-2186; Lipchina 
Accordingly, the claims are not directed to patent eligible subject matter. 
Response to Argument
The response traverses the rejection on pages 8-13 of the remarks mailed on 10/27/2021.  
With regard to the argument of “the claims are directed to a judicial exception which may be termed a law of nature”, the response asserts that “the present claims are simply not "directed to" a judicial exception”.
The response asserts, as persons of skill in the art in the process of performing differentiation induction of iPS cells [induced pluripotent stem cells] in a culture medium, iPS cells would be recognized as “not naturally-occurring cells”. The response asserts that iPS cells are non-natural cells produced from adult somatic cells by genetic reprogramming - ordinarily via transformation of adult somatic cells with reprogramming genes (e.g., Oct4, Sox2, Klf4, and c-Myc), and subsequent ectopic expression thereof, that triggers the cell to change to a pluripotent state (see Takahashi et al.).
The response further asserts above argument with the example of claim 20 of U.S. Patent NO.5747282 (see below and page 8-11 of the remarks); and examples of. Federal Circuit's holding in Illumina, Inc. v. Ariosa Diagnostics, Inc., 967 F.3d 1319 ( Fed. Cir. 2020) (the inventors of the '751 and '931 patents in Illumina) (see page 11-13 
    PNG
    media_image1.png
    484
    576
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    98
    721
    media_image2.png
    Greyscale

With regard to claim 20 of U.S. Patent NO.5747282, the response further asserts “The court summarized this holding as "even in light of Mayo, [we] arrive at the same conclusion of patent-eligibility because at the heart of claim 20 is a transformed cell, which is made by man, in contrast to a natural material [emphasis added]…………………At the heart of present Claims  and 10 are iPS cells - which as 
	This response has been thoroughly reviewed and fully considered; and found persuasive, thus, the limitation sets forth “a differentiation state of iPS cells that is associated with the level of miRNAs in a miR302/367 cluster during differentiation induction of iPS cells and/or after the differentiation induction” is not considered as a 
a consequence of natural process. Thus, the rejection has been modified in this office action. 
With regard to the argument of “the claims are directed to a judicial exception which may be termed an abstract idea”, the response asserts “As shown above, Claim 20 of the '282 Patent recites an abstract idea ("determining the rate of growth of said host cell in the presence of said compound and the rate of growth of said host cell in the absence of said compound and comparing the growth rate of said host cells, wherein a slower rate of growth of said host cell in the presence of said compound is indicativeof a cancer therapeutic"). Despite this however, the Federal Circuit held, even in light of the
Supreme Court's decision in Mayo Collaborative Services v. Prometheus, Inc., 566 U.S. 66, 132 S. Ct. 1289 (2012), that this claim is not directed to a patent-ineligible concept (but is instead directed to subject matter eligible for patenting)” (see page 9-10 of the remarks) “.This response has been thoroughly reviewed and fully considered but found persuasive. Claim 1 includes a method step in evaluating the different state of cells in the cell culture solution; and claim 2 includes a method step in evaluating the different 
“Sample explanation: The claim recites the step of comparing collected information to a predefined threshold, which is an act of evaluating information that can be practically performed in the human mind. Thus, this step is an abstract idea in the "mental process" grouping”.
Therefore, independent claims 1 and 10 are directed to at least once exception which may be termed an abstract idea. (Step 2A Prong One: Yes). Furthermore, the claims are analyzed for Step 2A Prong Two (i.e. NO) and Step 2 B (i.e. NO), as described above. It is concluded that the claims are not directed to patent eligible subject matter and the rejection has been modified accordingly.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1, 3-10, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lipchina (Lipchina et al., GENES & DEVELOPMENT; 2011; 25: 2173-2186), in view of Zhang (Zhang et al., Scientific Reports; 2016: 6: 22380: p. 1-8, cited in IDS) and Morrisey (Pub. No.: US 2013/0035374. A1, publication date of February 7, 2013). 
With regard to amended claims 1 and 10, claims are directed to a method for differentiation induced pluripotent stem (iPS) cells via measuring miRNA in a miR302/367 cluster in a cell culture solution. 

Lipchina also teaches uses of human pluripotent stem cells [i.e. both human embryonic stem (ES) cells (hESCs )and iPS cells] in cell therapy and human disease modeling requires detailed understanding of the complex signaling network responsible for self-renewal and differentiation (see p 2173 col 1). Lipchina further teaches a method of determining miR-302/367 cluster in human pluripotent stem cells (i.e. hESCs including hESC differentiation via detecting microRNA (miRNA) expression profiles to understand the roles of miR-302/367 in the pluripotent stem cells that include maintaining pluripotency and regulating the cell differentiation (see abstract, Figure 1, p 2173 col 1-2, p 2174 col 1 para1). 
With regard to claims 1 and 10 performing and collecting method steps, Lipchina teaches performing culturing hESC cells in a culture medium and performing differentiating hECS cells in specific culture medium for 35 days (see p. 2182 col 1 para 3). Lipchina teaches determining mRNA expression in five different differentiation stages; undifferentiated hESCs, neural rosettes (R-NSCs), neural progenitors (NPCs), 
With regard to claims 1 and 10  measuring and evaluation method steps, Lipchina teaches measuring miRNA expression level in a miR302/367 cluster using RNA extracted from the collected samples via sequencing and quantitative RT-PCR assay (p 2183 col 1-2, para 1 p 2183 col 2 para 2-3, Figure 1, Figure 4). (Limitation of claim 4 and claim 13)
Lipchina teaches performing evaluating a differentiation state of the cells in the collected sample on the basis of a miRNA measurement value. For example, Lipchina teaches observing miR-302 cluster that encodes miR-302a/b/c/d, and Lipchina teaches that miR-367 is the most abundant cluster in hESCs and its expression levels rapidly decline upon differentiation (Figure 1). With regard to claim 10, Lipchina teaches performing the method steps of “performing”, “collecting”, and “measuring”, as described in the claim 1.  
With regard to claim 10 method step of obtaining and comparing, the claim recites obtaining a second measurement value (i.e. a measurement value of miRNAs in a miR302/367 cluster in a liquid phase fraction of a cell culture solution that has been known to contain pluripotent stem cells) and a third measurement value (i.e. a measurement value of miRNAs in a miR302/367 cluster in a liquid phase fraction of a cell culture solution that has been known to contain no pluripotent stem cells and contain differentiated cells). 

With regard to independent claims 1 and 10, Lipchina does not teach collecting a culture supernatant of the cell culture solution and using the supernatant to measure the miRNA in a miR302/367 cluster in the method. 
Lipchina does not specifically teach conducting differentiation induction in iPS cells, although the teachings of Lipchina include having the miR302/367 –reprogrammed iPSC, as described above.
Zhang teaches a method determining the pluripotent level of embryonic stem cells (ESCs) and induced pluripotent stem cells (iPSCs), or the types of differentiated cells via measuring the expression profiles of microRNAs (miRNAs) in cell culture medium, which show consistent abundance trend as those of the cellular miRNAs (see 
Zhang teaches observing the expression markers of miRNA correspond to iPSCs and human ESCs, both in the respective cells and its cell culture medium (see p 2 para 2-4, Figure 1-2, p 4 para 2-3). Zhang teaches observing predictability in evaluating the status of cells throughout the process of above cell culture study via the expression of miRNAs in cell culture medium which can be served as the marker; and validity in correlating the expression change of miRNAs (i.e. pluripotent marker genes) with the physiological change of the cell status, during the iPS cell generation process in the method (see p 2 para 2-3, Figure 1). Zhang teaches observing the expression of miRNA markers in cell culture medium which can be used to evaluate the pluripotent level of iPS cells and hES cells (see p 2 para 2-4, Figure 2).
Zhang teaches that “the relative abundance of miRNAs in cell culture mediums were constant in different cell density and the ratios of the miRNA amount in culture mediums to that in cells were also constant under different cell culture conditions” (see p 4 para 2-3). Taken together, the teachings of Zhang show observing the feasibility of 
As described above, Lipchina teaches having iPS cells generated via reprogramming by miR-302/367. In addition, Morrisey teaches a method of inducing the formation of an induced pluripotential stem (iPS) cell from a somatic cell including increasing the efficiency of nuclear reprogramming of a somatic cell (para 0011 and 0013). Morrisey teaches performing reprogramming of human and mouse somatic cells into miR302-367 iPS cell (see Figure 5, example 7 para 159, Figure 3, para 0011-0013). (Limitation of claims 8 and 15)
Morrisey further teaches the method of performing differentiation induction of miR302-367 iPS cells in a composition of induction differentiation of the iPS cells into the differentiated cell of interest or into a healthy cell lineage to treat the disease in a subject (see para 0088, 0090, 0091 and Example 6 para 0157-0158, also see claims 16-22). Morrisey also teaches performing differentiation of miR302–367 in iPS cells in a particular culture medium to differentiate into cardomyoctes (see Example 6 para 157). Morrisey teaches performing differentiation of miR302–367 in iPS cells in a particular culture medium to differentiate into hematopoietic cells (see Example 6 para 158). Furthermore, Morrisey teaches measuring miRNA s in a miR302/367 cluster in iPS cells or in fibroblasts during the induction process into iPS cells (see para 0027, 0031-0032, and 0035, Figures 12-13, and 16).

Morrisey also teaches the method of differentiation iPS cells (i.e. miR302/367 reprogrammed-iPS cells) into various types of cells; and determining the differentiated state of the cells (see Example 6). Lipchina does not teach determining the differentiation status of pluripotent stem cells in iPS cells. Morrisey teaches that “If dedifferentiation of patients’ own differentiated somatic cells could be induced to establish cells having pluripotency and growth ability similar to those of ES cells (here-inafter, “induced pluripotent stem cells' or “iPS cells.'), they would not only offer the prospect of producing patient-specific cells but also circumvent the ethical conundrum that surrounds the isolation of human embryonic stem (ES) cells from early embryos” (para 0005). Morrisey also teaches observing a similar gene expression profile in miR302/367 iPS cell clones as embryonic stem cells (see para 0028, Figure 9). In addition, it is well known in the art prior to the effective filling date of the invention that induced pluripotent stem cells are identical to embryonic stem cells [. see p 368 col 1 para 1 in Patel and Yang, Stem Cell Rev and Rep; 2010 6:367–380 (Review)]. Both Lipchina and Morrisey teach performing differentiation of pluripotent stem cells from human. Thus, it would have been obvious to one having skill in the art to have performed differentiation of iPS cells and determined the differentiation status of the cells in the method of Lipchina. The artisan would have had a finite number of 
With regard to claims 3 and 12, which depend from claim 1 and 10, respectively, Lipchina teaches the method of measuring miR302 value that includes measuring a miR-302a, miR-302b, miR-302c, miR-302d and miR-367(Figure 1-2, Supplemental Figure S1, Supplemental Table S1). 
With regard to claim 5, which depends from claim 1, the claim is directed to the evaluation step that the miRNA measurement value is compared with a predetermined threshold. Lipchina teaches the method of measuring miR302 value that includes measuring a miR-302a, miR-302b, miR-302c, miR-302d and miR-367(Figure 1-2, Supplemental Figure S1, Supplemental Table S1). Lipchina teaches detecting miR-302/367 at different stages of cell cycle in pluripotent stem cells, expression of pluripotency markers, the measurement value for control samples in the method (see p 2178 col 1 para 1-2 and col 2 para 1-2, Figure 4). Lipchina further teaches observing miR-302/367 promotes pluripotency and BMP signaling by targeting specific genes; and inhibition of these genes can repress neural differentiation of hESCs (Figure 4, p 2178 col 1 para 1-2). Lipchina teaches predicting miR-302/367 targets via using a score cutoff of target sites in overexpression experiment (see p 2182 col 2 para 2). 

With regard to claims 6 and 14, which depend from claims 1 and 10, respectively, the claim recite ““wherein the number of the pluripotent stem cells in the cell culture solution is calculated based on the miRNA measurement value”. Zhang teaches a correlation between miRNAs in culture medium with the cell density in pluripotent stem cell cultures (p 2 para 1), as described above. Zhang also teaches normalizing the value in culture medium by calculating the relative value of the detected miRNA to the reference miRNA U6 and observing the relative expression value of miRNAs that are consistent in different cell density (p2 para 1, Supplementary Figure S 1 E).
With regard to claim 7, which depends from claim 1, the claim recites “wherein the miRNA measurement comprises: miRNA measurement at a first time point during 
With regard to claims 9 and 16, which depend from claims 1 and 10, respectively, the claims recite “wherein the miRNAs comprise at least one sequence selected from the group consisting of SEQ ID NOs. 1 to 5”. 
Lipchina in view of Zhang does not specifically teach using the sequences of miRNAs (i.e. SEQ ID NO:1-5) in the method.
However, Lipchina teaches “Our list of 146 validated targets is a valuable resource for future functional studies to comprehensively define the role of miR-302/367 in all aspects of human pluripotent cell behavior as well as in the reprogramming process” (p 2182 col 1 para 2). Lipchina also teaches a method of for measuring miRNAs in a miR302/367 cluster by various molecular techniques. 
Morrisey also teaches the sequence of miRNAs which have the same sequence with SEQ ID Nos: 1-5 (see below) in the method. SEQ ID NO: 1, 2, 3, 4 and 5 of the invention show the same sequences with miR-302a (SEQ ID NO: 5), miR-302b (SEQ ID NO: 1), miR-302c (SEQ ID NO: 3), miR-302d (SEQ ID NO: 7) and miR-367 (SEQ ID NO: 8), respectively, as taught by Morrisey.


Morrisey (p 4 col 1 para 44)

    PNG
    media_image3.png
    836
    377
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    638
    443
    media_image4.png
    Greyscale



Response to Argument
The response traverses the rejection on pages 13-16 of the remarks mailed on 10/27/2021.  



In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The response further asserts that “In this context, the Supreme Court has acknowledged that the predictability of the results of the proposed combination is the touchstone of this obviousness theory. KSR………….. ….., that if a combination of elements yields more than merely predictable results, this is probative evidence of non-obviousness. 3.……….. ……..Applicant respectfully submits that the presently claimed invention produces substantially more than just predictable results - and indeed produces unexpected and surprising results. Evidence of a "superior property or advantage that a person of ordinary skill in the relevant art would have found surprising or unexpected" is evidence of non-obviousness, because "that which would have been surprising to a person of ordinary skill in a particular art would not have been obvious."
The response asserts observing a surprising and unexpected effect with an example of measuring copy number of miR-302b in the liquid phase and in the cell fraction, of (a) a culture of undifferentiated iPS cells (positive control, PC), (b) a culture of differentiated cell containing 10% iPS cell (10%), and (c) a culture of differentiated cell with 1% iPS cells (1%) (See the figure below). 

    PNG
    media_image5.png
    222
    511
    media_image5.png
    Greyscale
 
The response asserts “as shown in the graph entitled "Liquid phase" - which corresponds to the method of the presently claimed invention - the presence of contaminating (spiked) iPS cells (10% and 1% of the overall cell population) could readily be detected, whereas they could not be detected using the cell fraction as the miRNA sample”………. Accordingly, Applicant respectfully submits that the presently claimed invention produces substantially more than just predictable results, and indeed, produces results that would have been unexpected and surprising to persons of ordinary skill in the art”
The argument and the data provided in declaration are thoroughly reviewed and fully considered, but not found persuasive. From the data in the declaration, it is observed that miR302b expression between the liquid phase and cell samples is not the same for a culture of differentiated cell containing iPS cell (10% and 1%), while the expression of miR302b is the same for undifferentiated iPS cells. 
First, the data provided as the example in the declaration is not adequate to be considered as the evidence showing unexpected results. The claims are directed to the method of determining differentiation induction of iPS cells via miRNAs in a miR302/367 cluster in culture supernatant (a) during differentiation induction or (b) after the 
In addition, Zhang teaches that miRNA expression profiles in the cell culture medium would have a consistent trend as those of the cellular miRNA based on the data statistically analyzed from three or more independent experiments  (see above, also see abstract, p 4 para 4, p 7, Figures 1-2). The information in the declaration merely provides observing different expression of miR302b in liquid and cell fraction under undifferentiated condition and differentiated condition. The information also lacks to provide critical conditions in the experiment such as the data taken at different time points with  their statistically value, and information of culture medium and differentiated cells used; and the provided evidence is inadequate, thus, a person of ordinary skill in the relevant art would have not found surprising or unexpected. “ Applicants must further show that the results were greater than those which would have been expected 
Thus, the rejection is maintained and has been modified accordingly with the amendments. 
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAHWAH T JOHNSON whose telephone number is (571)272-7322. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.T.J./           Examiner, Art Unit 1634          

/JULIET C SWITZER/           Primary Examiner, Art Unit 1634